—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule that prohibits inmates from using controlled substances after EMIT tests performed on petitioner’s urine sample yielded positive results for the presence of opiates. Contrary to petitioner’s contention, the information and evidence adduced at the hearing were sufficient to establish the chain of custody despite the fact that the “request for urinalysis test” form mistakenly states that petitioner’s urine was removed from the refrigerator/freezer at 7:20 p.m. instead of 7:20 a.m., as this was a clerical error that is apparent from a review of the documentation and, in any event, was sufficiently explained during the hearing (see, Matter of Frazier v Goord, 251 AD2d 800). A proper foundation was laid for respondent’s reliance on the positive test results and our examination of petitioner’s remaining arguments reveals no basis for disturbing the determination of guilt.
Mikoll, J. P., Crew III, White, Carpinello and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.